Citation Nr: 0904823	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  97-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include post- 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed aching 
joints, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed drowsiness, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed dyspnea, to 
include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a claimed throat 
disorder, to include as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1987 to December 
1991.  He had service in Southwest Asia, and his awards and 
decorations include the Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The veteran is not shown to have a current diagnosis of 
PTSD due to a verified or potentially verifiable stressor of 
his active service.  

2.  The currently demonstrated bipolar disorder (by history) 
and adjustment disorder were depressed mood is shown as 
likely as not to have its clinical onset during the veteran's 
period of active service.  

3.  The veteran currently is not shown to have manifested 
signs of throat clearing or dyspnea in service or to a 
disabling degree of 10 percent or more.  

4.  The currently claimed aching joints and drowsiness are 
shown to be manifestations of an identified cause, rather 
than an undiagnosed illness.  

5.  The veteran is not shown to have a chronic condition 
manifested by throat clearing, dyspnea, aching joints or 
drowsiness that had its clinical onset in service or that is 
due to any event or incident of his active service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bipolar disorder (by history) and 
adjustment disorder with depressed mood is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).  

3.  The veteran does not have a disability manifested by 
drowsiness, throat clearing, aching joints or dyspnea due to 
disease or injury that was incurred in or aggravated by 
active service or that may be presumed to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examinations have 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of July 2002, September 2003, 
January 2004, and May 2006, provided pertinent notice and 
development information.  

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

Unfortunately, the RO has been unable to secure the veteran's 
personnel folder.  The Board is aware that the Court of 
Appeals for Veteran's Claims (Court) has held that where the 
records in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).   

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes testimony and 
statements of the veteran, service treatment records, Vet 
Center clinical notes, VA outpatient records, and reports of 
VA examination.  


Service connection for PTSD

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  The evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  

The VA outpatient records show that, since 1999, the veteran 
has received medical care for variously diagnosed psychiatric 
disorders.  In June 2002, an assessment of PTSD was included 
in the clinical notes.  

Significantly, however, on psychiatric and psychological 
evaluations conducted prior to and subsequent to the 2002 
clinical assessment, the VA examiners did not diagnose PTSD.  

In July 1999, a VA examiner commented that the veteran did 
not have the full syndrome spectrum of PTSD.  The diagnoses 
were those of adjustment disorder with mixed emotional 
features and personality disorder, not otherwise specified 
(NOS).  

At VA examination in August 2000, the psychiatric diagnoses 
included those of a psychotic disorder, adjustment disorder 
with mixed emotional features, and personality disorder, NOS.  
The examiner did not comment on PTSD.  

A VA examiner in May 2003 also commented that the veteran did 
not have full PTSD.  The diagnoses were those of bipolar 
disorder and schizotypal personality disorder.  

In light of the veteran's medical history, the Board remanded 
the case in May 2006 and requested a opinion.  A VA examiner 
in June 2006 determined that the veteran had only PTSD 
traits.  

In other words, on the basis of the examination findings, the 
VA examiner concluded that the veteran was not shown be 
diagnosed with PTSD.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for PTSD must be 
denied.  38 U.S.C.A §5107.  


Service connection for an innocently acquired psychiatric 
disorder other than PTSD

As referred to above, to establish service connection, there 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

As noted, the veteran has a variety of psychiatric diagnoses, 
which include polysubstance abuse, depression, agoraphobia 
with panic disorder and bipolar affective, NOS.  

The most recent VA examination report in June 2006 included 
diagnoses of bipolar disorder (by history); adjustment 
disorder with depressed mood; PTSD traits; and schizotypal 
personality disorder.  

The Board notes that primary substance abuse is deemed by 
statute to be the result of willful misconduct and cannot 
itself be service connected.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994); 38 U.S.C.A. § 105(a), 1110. 

Furthermore, personality disorders are not diseases or 
injuries for VA compensation purposes.  

However, 38 C.F.R. § 4.127 provides that a "disability 
resulting from a mental disorder that is superimposed upon . 
. . a personality disorder may be service connected."  

In addressing the first element of Hickson/Pond analysis, or 
the existence of a current disability, as noted from above, 
besides PTSD, the veteran has received psychiatric diagnoses 
including adjustment disorder with depressed mood.  
Therefore, this satisfies the first element required in 
Hickson/Pond. 

The Board notes that the service treatment records do not 
show complaints or findings of an innocently acquired 
psychiatric disorder.   

Still further, there was a significant period of time 
subsequent to service discharge before a definitive diagnosis 
regarding a psychiatric disorder was reported.  In fact, the 
earliest evidence documenting a diagnosis consists of VA 
outpatient reports dated in 1999, several years after 
service.  

However, the veteran in this case also has provided competent 
evidence to establish a continuity of symptomatology in the 
form of his lay assertions linking the onset of related 
manifestation to his period of active service.  

Moreover, the VA examiner in May 2003 opined that the 
veteran's service experience had exacerbated his 
psychological problems.  

Additionally, the VA examiner in June 2006 opined that his 
instability and disordered thinking might have been 
potentiated by his combat experiences and anxiety.  

Given the circumstances of this particular case, as the 
evidence is shown to be in relative equipoise, service 
connection for the currently identified bipolar disorder (by 
history) and adjustment disorder with depressed mood is 
warranted by resolving all reasonable doubt in the veteran's 
favor.  


Service connection for a disabilities claimed as drowsiness 
and aching joints due to an undiagnosed illnesses as a result 
of Persian Gulf War service 

The veteran asserting that he has an undiagnosed illness that 
is manifested by drowsiness, throat clearing, aching joints 
and dyspnea due to his active service in the Persian Gulf 
War.  

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  

Its implementing regulation, 38 C.F.R. § 3.317, provides that 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms including, but 
not limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders; provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

While the veteran served in Southwest Asia and has reported 
having various symptoms due to claimed undiagnosed illness 
incurred therein, the claimed signs or manifestations may not 
be attributable to any known or identified cause.  

In regard to drowsiness and aching joints, the Board notes 
that these particular signs or manifestations are found to be 
due to an identified, rather than an "undiagnosed" cause.  

The examination records reflect that a VA physician in June 
2006 identified the veteran's joint aches as being of 
psychogenic origin or, in other words, as being manifestation 
of his psychological disorder.  It was also noted that the 
veteran's drowsiness was more likely due or related to 
medication usage.  

Therefore, on this record, the claim of service connection 
for joint aches or drowsiness on the basis of being presumed 
to be due to an undiagnosed illness must be denied.  


Service connection for disabilities claimed as throat 
clearing and dyspnea due to an undiagnosed illness as a 
result of Persian Gulf War service  

In regard to the claimed throat clearing and dyspnea, the 
Board notes initially that neither sign nor manifestation was 
shown in connection with his service, including during the 
period he was present in the Southwest Asia Theater of 
Operation during the Persian Gulf War.  Nor may either be 
found to have been manifested to a degree of 10 percent or 
more during the timeframe since service.  

The Board notes in this regard that "breathing problems and 
throat clearing", are not accorded separate evaluation 
criteria in VA regulations.  Therefore, to determine whether 
they have been manifested to a degree of 10 percent, as 
required by 38 C.F.R. § 3.317, the Board has evaluated the 
claimant's disabilities under analogous criteria. 

In considering his "breathing problem" or dyspnea, a 
pulmonary condition is evaluated based primarily on pulmonary 
function study test results including Forced Expiratory 
Volume in one second (FEV-1), or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)), or maximum 
exercise capacity.  

Under Diagnostic Code 6600, a 10 percent rating for chronic 
bronchitis requires FEV-1 of 71 to 80 percent predicted, or; 
FEV-l/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 
percent predicted.  

The veteran underwent VA examination in 1995; however, the 
results were not considered reliable.  At a VA examination 
conducted in July 1999, the FEV-1 was 101 percent of 
predicted.  The DLCO (SB) was 98 percent.  On examination, 
there were no abnormalities noted.  There were no rales, 
rhonchi or wheezing.  The chest X-ray study was negative for 
active disease.  

Since then, the veteran received treatment for an acquired 
illness due to pneumonia (a diagnosed disease) in January 
2002, otherwise his respiratory system has been considered 
normal.  Accordingly, absent a showing that the claimed 
symptom is disabling to a degree of 10 percent or more, 
presumptive service connection is not warranted in this case.  

In regard to the claimed as "throat clearing," the most 
analogous throat disability is rated under Diagnostic Code 
6521, which pertains to pharyngitis.  38 C.F.R. §4.71a, 
Diagnostic Code 6521.  

Under that diagnostic code, a single 50 percent rating is 
warranted for stricture or obstruction of the pharynx or 
nasopharynx, or; absence of the soft palate secondary to 
trauma, chemical burn, or granulomatous disease or paralysis 
of the soft palate with swallowing difficulty (nasal 
regurgitation) and speech impairment.  38 C.F.R. § 4.97, 
Diagnostic Code 6521.  

The clinical evidence does not show a compensably disabling 
condition involving the pharynx or nasopharynx or due to the 
absence or paralysis of the soft palate, related difficulty 
in swallowing or a related speech impairment.  

On this record, the claim of presumptive service connection 
on the basis of having an undiagnosed illness must be denied.  


Service connection for disabilities claimed as drowsiness, 
throat clearing, aching joints, and dyspnea, on a direct 
basis.  

In addition to presumptive provisions, service connection may 
be established by satisfactory proof of direct service 
connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
and Brock v. Brown, 10 Vet. App. 155, 160 (1998).  

As noted, a grant of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  

However, the record does not support a conclusion that the 
veteran has chronic disability manifested by drowsiness, 
throat clearing, aching joints or dyspnea.  The VA 
examination in June 2006 found no conclusive evidence of 
dyspnea or throat disability.  

Further, his drowsiness was identified a being the result of 
medication usage and his complaints of aching joints were 
identified as being somatic in nature.  Without current 
disability, the claims of service connection on a direct 
basis must be denied.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

On this record, the Board finds that the evidence 
preponderates against the claims of service connection for 
conditions manifested by drowsiness, throat clearing, aching 
joints and dyspnea.  


ORDER

Service connection for a bipolar disorder (by history) and 
adjustment disorder with depressed mood is granted.  

Service connection for aching joints, to include as due to an 
undiagnosed illness is denied.  

Service connection for drowsiness, to include as due to an 
undiagnosed illness is denied.  

Service connection for dyspnea, to include as due to an 
undiagnosed illness is denied.  

Service connection for throat clearing, to include as due to 
an undiagnosed illness is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


